Appellant was convicted in the County Court of Gray County of throwing tacks upon a public highway, and *Page 275 
his punishment fixed at a fine of $50 and sixty days imprisonment in the county jail.
This case is before us at this time upon appellant's application for a writ of certiorari. Said writ is asked upon the following grounds:
"1. The original statement of facts have been filed in this Honorable Court, and not copied in the transcript as required by law.
2. The statement of facts as filed does not show that the trial judge approved the same.
3. The transcript as filed in this Honorable Court does not show that the trial judge approved and ordered filed bill of exception No. 2, (page 13 Tr.)
4. The transcript does not bear the signature of the trial judge overruling defendant's motion for a new trial.
5. The transcript as filed does not bear the signature of the trial judge approving defendant's bill of exceptions No. 1, and ordering same filed as a part of the record, (Tr. 12)."
The office of a writ of certiorari is to perfect a record, that is, to require the putting into the record of something which is satisfactorily shown to have been erroneously omitted, or to correct something shown to be incorrect. Reverting to the various propositions presented in appellant's motion or application for certiorari, we observe that this court has held that it is not necessary that the statement of facts in a misdemeanor case be copied in the transcript. A statement of facts in a misdemeanor case can be brought before this court separate and apart from the transcript. This court would not grant a writ of certiorari to compel the clerk of the court below to go to the needless touble of copying into the transcript a statement of facts, in any case.
The second ground of appellant's motion is that the statement of facts does not show that the trial judge approved same. A statement such as this can not form the basis of a grant of this writ. As far as we are informed the trial judge was not compelled by law or as the result of any facts stated, to approve the statement of facts.
It is stated in appellant's other grounds of his motion that the transcript does not show that certain bills of exception were approved by the trial judge. There is no showing or attempted showing of any facts upon which we could grant the writ on this ground. It is not shown that said bills of exception were presented to the trial court and that he improperly refused to approve them. If such had been the case appellant is given his right to a bystanders' bill, or to make sufficient showing here that he has been deprived of his bill of exceptions.
The signature of the trial judge to the order overruling appellant's motion for new trial would not be held necessary if the transcript contained the certificate of the clerk of the lower court showing that *Page 276 
there was entered and incorporated in the minutes of the court a judgment overruling such motion.
We regret that none of the matters contained in this motion are presented in such manner as that this court is authorized to grant the relief prayed for.
Appellant's motion for certiorari will be overruled.
Overruled.